Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al.(2017/0158801).
	Rider et al. discloses polyol premixes which may include saccharide-initiated polyether polyols having OH numbers and functionalities as claimed (para [0061]), polyester polyols inclusive of aromatic polyester polyols having functionalities and OH numbers as claimed, as well as Stepanpol PS-2502A {OH # = 240 & functionality of 2}, (para [0019], [0020], [0025], [0026] & [0061]), along with mixtures of polyols described therein (para [0019], [0020], [0027]).  Rider et al. discloses hydrofluorocarbon physical blowing agents and water as carbon dioxide generating blowing agent (Table 3)[see instant claims 10 & 11].  Rider discloses tertiary amine catalysts (para [0061])[see instant claim 14].  Processes for forming rigid foams using Index values as claimed are disclosed (para [0061] & claim 18 of reference)[see instant claim 17]. Rider et al. discloses applying to molds and application to facers (para [0055],[0056], Examples)[see instant claim 18].
	Rider et al. differs from the claims in that polyalkylene polyamine initiated polyether polyols are not particularly utilized.  However, Rider et al. does disclose these aliphatic amines, including triethylenetetramine[instant claims 6 & 7], to be useful initiators in forming blends of polyols having the 
Though Rider et al. does not specify overlapping amounts of polyols in its disclosures [see instant claims 2-4, 8 and 9] it does indicate for blends of its disclosed polyols (para [0027]), and it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of these provided for polyols of Rider et al. in any proportions within the preparations of Rider et al. for the purpose of achieving acceptable reactive effects and desired physical properties of foams developed therefrom in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.


 Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al.(2017/0158801) as applied to claims 1-11, 14, 17 and 18  above, and further in view of Kashiwamoto et al.(2018/0105634).
	Rider et al. differs from applicants’ claims in that the utilization of hydrochlorofluoroolefins is not particularly required.  However, utilization of polyfluoroalkenes is disclosed (para [0029]) and Kashiwamoto et al. discloses the hydrochlorofluoroolefins and hydrofluoroolefins to be functionally equivalent blowing agents in rigid foam manufacture (para [0023]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the hydrochlorofluoroolefins of Kashiwamoto et al. as blowing agents in the preparations of Rider et al. for the purpose of imparting  In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al.(2017/0158801) as applied to claims 1-11, 14, 17 and 18  above, and further in view of Nefzger et al.(2018/0334530).
	Rider et al. differs from applicants’ claims in that the catalysts of these claims are not particularly required.  However, Nefzger et al. discloses these catalyst to be known for their catalytic function in forming rigid foams (para [0044] & [0053] and claim 4 of its disclosure).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized these catalysts of Nefzger et al. in forming the rigid foams Rider et al.  for the purpose of imparting acceptable catalytic function in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/Primary Examiner, Art Unit 1765